Citation Nr: 1409963	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  06-31 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for disabilities of the neck and back, including lumbosacral strain. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active military duty from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an October 2010 decision, the Board held that the Veteran had not submitted new and material evidence to reopen the claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in September 2012 that vacated the Board's October 2010 decision and remanded the matter.  The case is now before the Board.

The issues of service connection for disabilities of the neck and back, including lumbosacral strain, and service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On September 9, 2013, the Board issued a decision and remand that reopened a claim for service connection for disabilities of the neck and back, including lumbosacral strain, and a claim for service connection for fibromyalgia; the decision remanded the underlying service connection issues for development and adjudication.  

2.  The Board's September 9, 2013, decision and remand did not address all medical evidence of record at that time.  

3.  In February 1987, the RO denied service connection for disorders of the neck and back.  The decision was confirmed by the Board in October 1988 on the basis that post service symptoms were not related to any injury in service. 

4.  In March 1989, the RO declined to reopen the Veteran's claim for service connection for disabilities of the neck and back, including lumbosacral strain.  The Veteran did not appeal that determination and it became final. 

5.  Evidence added to the record since the March 1989 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for disabilities of the neck and back, including lumbosacral strain, and does raise a reasonable possibility of substantiating that claim.

6.  In September 2002, the RO denied service connection for fibromyalgia.  The Veteran did not appeal that determination and it became final. 

7.  Evidence added to the record since the September 2002 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for fibromyalgia and does raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 9, 2013, Board decision that reopened and remanded claims for service connection for disabilities of the neck and back, including lumbosacral strain, and service connection for fibromyalgia is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

2.  The March 1989 rating decision that declined to reopen the service connection claim for disabilities of the neck and back, including lumbosacral strain, is final.  38 U.S.C.A. § 7105 (West 2002). 

3.  Evidence received since the March 1989 rating decision is new and material, and the claim for service connection for disabilities of the neck and back, including lumbosacral strain, is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2013).

4.  The September 2002 rating decision that denied service connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2002). 

5.  Evidence received since the September 2002 rating decision is new and material, and the claim for service connection for fibromyalgia is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

The September 9, 2013, Board decision and remand reopened and remanded claims for service connection for disabilities of the neck and back, including lumbosacral strain, and service connection for fibromyalgia.  The decision and remand did not address all medical evidence of record at that time.

The Board, on a motion by the Veteran, has determined that the prior decision and remand should be vacated and a new decision and remand be issued in its place.  Accordingly, the September 9, 2013, Board decision and remand that reopened and remanded claims for service connection for disabilities of the neck and back, including lumbosacral strain, and service connection for fibromyalgia is vacated.

II.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this case, the Board is reopening the claims for service connection, and remanding them for additional development.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

Disabilities of the Neck and Back, Including Lumbosacral Strain

In a February 1987 rating decision, the RO denied service connection for disorders of the neck and back.  The decision was confirmed by the Board in October 1988 on the basis that post service symptoms were not related to any injury in service.  In a rating action dated in March 1989, the RO determined that no new and material evidence had been submitted to establish a factual basis to warrant granting service connection for disabilities of the neck and back.  The Veteran did not appeal the March 1989 determination and it became final. 

In December 2004, the Veteran requested that her claim of entitlement to service connection for disabilities of the neck and back, including lumbosacral strain, be reopened. 

The evidence considered by the RO in its March 1989 rating action consisted of the Veteran's service treatment records and medical reports.  A November 1979 treatment record reveals the Veteran was seen at a family practice clinic complaining of vague intermittent fleeting back pains.  She received an assessment of mild muscle strain.  In the Veteran's Report of Medical Examination at separation from active military service dated in August 1983, there were no abnormalities noted of the neck, spine or other musculoskeletal system.  Additionally, in her Report of Medical History, the Veteran indicated she was in good health.  There was no indication of having had swollen or painful joints, broken bones, bone, joint or other deformity, or recurrent back pain.  Physician's summary of defects revealed no significant findings at that time. 

Also in evidence at the time of the final unappealed rating action in March 1989 are private and VA treatment records, including radiographic reports and medical statements.  X-rays of the cervical and lumbar spine in May 1986 reveal a normal cervical spine and facet sclerosis at L4-5, L5-S1, questionably stress related.  In June 1986 the Veteran was seen at a military health care facility with complaints of constant pain about the cervical spine.  She was given a provisional diagnosis of recurrent cervical muscle spasm.  In a June 1986 private medical statement from Dr. DEP it was noted that the Veteran appeared to have a strain problem with her back.  Dr. DEP recommended putting the Veteran on a specific fitness program.  In a July 1986 private medical statement from Dr. JMB, it was noted that the Veteran was under his care for low back and neck injury from November 1985 to July 1986 and she had not been fully able to work most of that time.  VA radiographic report in December 1986 shows normal cervical and lumbar spine on examination. 

Also of record at the time of the final unappealed rating action in March 1989 is a VA compensation examination dated in December 1986.  Following a physical examination, the impression was history of automobile accident with some recurrent musculoskeletal symptoms, but no objective evidence of radiculopathy.  An x-ray study of the cervical and lumbar spine was normal.  One impression offered was that the Veteran was suffering from intermittent low back pain, primarily of soft tissue origin. 

The record also contains statements from family members and friends, who essentially refer to the Veteran's good health prior to service and to her current problems with back ailments.  Also of record is a copy of an accident report pertinent to the automobile accident in which the Veteran was involved shortly before separation from active duty. 

X-rays of the lumbosacral spine in March 1987, which reveal mild scoliosis, were also of record prior to the March 1989 rating action.  In addition, in May 1987 the Veteran was seen at VA rheumatology clinic with lumbar and thoracic spine pain, which she reported started after a car accident in 1983.  She also recalled that she had back pain a month before a baby was born in early 1983.  Reportedly, the impression was sacroiliitis of questionable etiology.  In a March 1987 VA psychological evaluation concerning the Veteran's back, it was noted that psychologically there is evidence that the pain complaints are exaggerated as a response to stressors in the Veteran's life.  It was further noted that the Veteran's description is consistent with the history of patients with chronic pain secondary to trauma.  The elevated electrophysiological measures are consistent with chronic sympathetic arousal. 

In September 1987 the Veteran gave sworn testimony at a personal hearing at the RO.  She maintained that she incurred chronic disabilities of the neck and back as a result of an automobile accident in service.  DR. JMB in November 1987 noted the Veteran's complaints of low back and neck problems.  It was his opinion that the Veteran sustained a permanent partial impairment due to her accident in excess of "10% whole man" and that she would continue to need conservative care for many months.  The record contains a private medical report dated in November 1987 from Dr. ARF.  He noted that based on the Veteran's history and objective and radiographic findings, she suffered a lateral hyperflexion injury producing chronic lumbar sprains and strains with attendant myofascial fibrositis, lumbar radiculopathy, chronic cervical sprains and strains with attendant myofascial fibrositis, and cervical radiculopathy.  In February 1988 the Veteran was examined at VA hospital.  Following an objective evaluation the diagnoses were history of lumbosacral sprain, and possible early ankylosing spondylitis.  VA outpatient progress note dated in January 1989 shows the Veteran was seen for a regularly scheduled follow-up visit consultation from physiotherapy.  Following objective evaluation the impression, in pertinent part, was post traumatic inflammatory (sacroiliitis) arthropathy.  X-rays of the sacroiliac joints in January 1989 were negative for significant radiographic abnormality. 

Evidence received since the March 1989 rating action consist of the Veteran's written statement dated in March 2005, along with ninety-eight pages of exhibits, which include articles, pictures, personnel histories and copies of pages of service medical records.  In the March 2005 statement, the Veteran continues to maintain that her claimed disabilities of the neck and back are related to the 1983 automobile accident in service. 

In a March 2005 statement, CB indicated that she visited the Veteran during active duty in 1983, after the Veteran's automobile accident.  She observed that the Veteran was suffering from back muscle spasms, with her physical activities limited.  She stated that she visited the Veteran three years later, after active duty, when the Veteran's muscle spasms were more violent and frequent.  

The Board finds that CB's statement constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is a new document that was not previously submitted to VA.  It is material because it constitutes evidence of continuity of symptomatology.  It could also trigger VA's duty to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the Veteran submitted an April 2013 private medical opinion that her current neck and low back conditions were at least as likely as not a continuation of, related to, or aggravated by her military service, in-service injuries and/or treatment.  It was at least as likely as not that the Veteran's diffuse myofascial conditions and sacroiliitis were related to her in-service motor vehicle accident (MVA) and other significant stressors at that time causing cumulative effects (pending military separation, victim of domestic abuse, status of being a new mother, marital discord with divorce).  

The Board finds that the April 2013 private medical opinion also constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is a new document that was not previously submitted to VA.  It is material because it addresses the issue of a nexus between the claimed disabilities and the Veteran's active service.  It could also trigger VA's duty to obtain a medical opinion.  See McLendon, supra.

Fibromyalgia

In a rating decision dated in September 2002 the RO denied the Veteran's claim for service connection for fibromyalgia on the grounds that the evidence of record does not support a conclusion that fibromyalgia was incurred or aggravated during military service and there is no evidence linking fibromyalgia with military service.  The Veteran did not appeal the September 2002 rating decision and it became final. 

The evidence of record at the time of the September 2002 last final rating decision consisted of the Veteran's service treatment records and medical reports.  Service treatment records for the Veteran's period of service are void of any history, complaint, treatment or diagnoses of fibromyalgia.  In the Veteran's Report of Medical History, she indicated she was in good health; and there was no indication in the report of the Veteran having had swollen or painful joints or recurrent back pain.  In addition, the physician's summary of defects revealed no significant findings at that time. 

Also in evidence at the time of the last final unappealed September 2002 rating decision are private and VA treatment records, including radiographic reports and medical statements.  Such evidence overwhelmingly addresses the Veteran's disabilities of the neck and back.  In a May 1987 rheumatology clinic report, however, upon a finding of tenderness over the sacroiliac on examination, an impression of fibromyalgia was rendered.  Also associated with the claims folder at the time of the September 2002 final denial is a May 1988 chiropractic thermographic examination report.  It was noted that the purpose of the report was to assess the injuries and delineate and document the Veteran's condition subsequent to the automobile accident from which the Veteran reportedly is still suffering pain and functional loss.  It was noted that the Veteran's evaluation demonstrates the presence of nerve root injury and substantial soft tissue injury as well as the existence of certain physiological reasons for the pain the Veteran experiences.  The impressions were myofascial referral noted on the posterior cervical and shoulder views, possible C6 nerve fiber dysfunction, asymmetric thoracic study, and normal lumbar study.  It was recommended that the Veteran continue on her conservative rehabilitation program including neuromuscular therapy.  In a December 1988 VA rheumatology clinic report, a history of fibromyalgia was noted.  Following examination an impression of fibromyalgia was rendered.  In January 1989 an impression of fibromyalgia was rendered following examination at a VA outpatient rheumatology clinic visit. 

Evidence received since the September 2002 last final unappealed rating decision consists of the Veteran's written statement dated in March 2005, along with ninety-eight pages of exhibits, which include articles, pictures, personnel histories and copies of pages of service medical records.  In the March 2005 statement, the Veteran maintains that current symptoms associated with fibromyalgia were first manifested during service following the 1983 automobile accident in service. 

The articles submitted by the Veteran discuss delay in onset of symptoms; state that fibromyalgia could be brought on by injuries sustained in an MVA; and state that, generally speaking, fibromyalgia was not commonly diagnosed at the time of the onset of symptoms.  

The articles that the Veteran submitted constitute new and material evidence.  The articles are new documents that were not previously submitted to VA.  They are treatise evidence that "suggests a nexus but is too equivocal or lacking in specificity" to stand alone as the basis for a decision.  McLendon, 20 Vet. App. at 83.  They could also trigger VA's duty to obtain a medical opinion.  See McLendon, supra.  

In addition, the Veteran submitted an April 2013 private medical opinion that her current fibromyalgia was at least as likely as not a continuation of, related to, or aggravated by her military service, in-service injuries and/or treatment.  It was at least as likely as not that the Veteran's fibromyalgia was related to her in-service MVA and other significant stressors at that time causing cumulative effects (pending military separation, victim of domestic abuse, status of being a new mother, marital discord with divorce).  

The Board finds that the April 2013 private medical opinion also constitutes new and material evidence.  It is presumed credible for the purpose of reopening the Veteran's claim.  Kutscherousky, supra.  It is a new document that was not previously submitted to VA.  It is material because it addresses the issue of a nexus between the claimed disability and the Veteran's active service.  It could also trigger VA's duty to obtain a medical opinion.  See McLendon, supra.

ORDER

The September 9, 2013, Board decision and remand is vacated.

New and material evidence having been received, the application to reopen a claim for service connection for disabilities of the neck and back, including lumbosacral strain, is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the application to reopen a claim for service connection for fibromyalgia is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as these claims have been reopened, they must be considered de novo.  On review, the Board finds that the claims require additional development.

Turning to the Veteran's neck and back claim, in essence CB states that she witnessed continuity of symptomatology.  She is competent to do so.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Further, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

The April 2013 private medical opinion addresses the issue of a nexus between the claimed neck and back disabilities and the Veteran's active service.  

Since CB's statement and the April 2013 private medical opinion raise the possibility that the Veteran incurred disabilities of the neck and back, including lumbosacral strain, during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.  In addition, the VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's fibromyalgia claim, the articles submitted by the Veteran discuss delay in onset of symptoms; state that fibromyalgia could be brought on by injuries sustained in a motor vehicle accident; and state that, generally speaking, fibromyalgia was not commonly diagnosed at the time of the onset of symptoms.  

The April 2013 private medical opinion addresses the issue of a nexus between the claimed fibromyalgia and the Veteran's active service.  

Since the articles and the April 2013 private medical opinion raise the possibility that the Veteran incurred fibromyalgia during active duty, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra.  In addition, the VCAA requires that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any VA treatment records that have not been associated with the record.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any neck and back disabilities that may be present, to include lumbosacral strain.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any neck and back disabilities that may be present, to include lumbosacral strain, were caused by the Veteran's active duty, to include any findings in the service treatment records, the automobile accident shortly before separation, and/or other significant stressors at that time causing cumulative effects (pending military separation, victim of domestic abuse, status of being a new mother, marital discord with divorce).  

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any fibromyalgia that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any fibromyalgia was caused by the Veteran's active duty, to include any findings in the service treatment records, the automobile accident shortly before separation, and/or other significant stressors at that time causing cumulative effects (pending military separation, victim of domestic abuse, status of being a new mother, marital discord with divorce).  

The examiner is requested to provide a rationale for any opinion expressed.

4.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


